Case 2:20-ap-01575-ER   Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                        Exhibit Exhibit C-1 Page 1 of 34




       EXHIBIT C-1
       Case 2:20-ap-01575-ER                Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32       Desc
                                            Exhibit Exhibit C-1 Page 2 of 34


                                                               blue~ of california




                    Provider Agreement
                                           Fee For Service Hospital




Blue Shield of California
50 Beale Street, Son Francisco. CA 94105
                                                                                    blueshieldca .com
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                    Exhibit Exhibit C-1 Page 3 of 34



                                                             blue, of california
                                         TABLE OF CONTENTS

 I.      DEFINITIONS
 1.1     Agreement Year
 1.2     Allowed Charges
 1.3     Authorization
 1.4     Benefit Program
 1.5     Blue Shield Providers
 1.6     Case Rate
 1. 7    Charge Master
1.8      Charge Master Year
1.9      Copayment
1.10     Covered Services
1.11     Emergency Services
1.12     Evidence of Coverage
1. 13    Health Services Contract
1.14     Hospital Services
1.15     Inpatient
 1.16    Inpatient Services
1.17     Medically Necessary or Medical Necessity
1.18     Member
1.19     Outpatient Services
1.20     Per Diem Rate
1.21     Intentionally Left Blank
1.22     Provider Appeal
1.23     Provider Manual

II.      OBLIGATIONS OF HOSPITAL
2.1      Hospital Services
2.2      Location and Availability
2.3      Licensure & Accreditation
2.4      Standards for Provision of Care
2.5      Quality Improvement/Case Management/Utilization Management Programs
2.6      Service Authorization
2.7      Cooperation with Discharge Planning
2.8      Physician Access
2.9      Submission of Physician Hospital Privilege Roster
2. IO    Provider Manual
2.11     Disclosures

III.     OBLIGATIONS OF BLUE SHIELD
3.1      Directory & Use ofNames
3.2      Administrative Services
3.3      Disclosure oflnformation


Seton Medical Center-FFS Hospital Agreement_Base 12-0 l-10
Base FFS Hospital Agreement v23. D
Proprietaiy and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                     Exhibit Exhibit C-1 Page 4 of 34



                                                             blue f of california

IV.      ELIGIBILITY OF BLUE SHIELD MEMBERS
4.1      Identification Cards & Verification
4.2      Verification of Eligibility

V.       BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS
5.1      Claims Submission
5.2      Compensation Amounts
5.3      Copayments
5.4      Overpayment Recoveries
5.5      Charge Master Notifications
5.6      Adjustments Resulting From Charge Master Increases
5.7      Right to Audit Charge Master
5.8      Late Charge Master Notification Recoveries
5.9      Blue Card Claims

VI.      PROTECTION OF MEMBERS
6.1      Non-Discrimination
6.2      Charges to Members
6.3      Third Party Liens
6.4      Benefits Determination
6.5      Member Complaints & Grievances
6.6      Medical Necessity Assistance
6.7      Free Exchange of Information
6.8      Insurance

VII.     MEDICAL RECORDS & CONFIDENTIALITY
7.1      Medical Records
7.2      Confidentiality
7 .3     Member Access to Records

VIII.    COOPERATION WITH AUDITS & CERTIFICATION
8.1      Disclosure of Records
8.2      Site Evaluations
8.3      Accreditation Surveys
8.4      Compliance Monitoring

IX.      RESOLUTION OF DISPUTES
9.1      Provider Appeal Resolution Process
9.2      Arbitration of Disputes
9.3      Limitation of Actions

X.       TERM & TERMINATION
10.1     Term
10.2     Termination Without Cause
                                                      2

Seton Medical Center-FPS Hospital Agreement__Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietmy and Confidential~ Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32   Desc
                                   Exhibit Exhibit C-1 Page 5 of 34



                                                            blue ti of california
 10.3    Termination for Cause
 10.4    Immediate Termination
 10.5    Effect of Tennination
 10.6    Termination Not an Exclusive Remedy
 10.7    Survival

 XI      OTHER PAYORS
 11.1    Other Payors
 11.2    Responsibility for Payment
 11.3    Applicability of Agreement; Identity of Other Payors

 XII     GENERAL PROVISIONS
 12.1    Entire Agreement
 12.2    Amendments
 12.3    Assigim1ent
 12.4    Third Patty Beneficiaries
 12.5    Notices
 12.6    Independent Contractors
 12.7    Indemnification
 12.8    Waiver of Breach
 12.9    Force Maj eure
 12.10   Confidentiality
 12.11   Non-Solicitation
 12.12   Association Disclosure
 12.13   Governing Law
 12.14   Preemption by Federal Law
 12.15   Compliance With Law
 12.16   Interpretation of Agreement
 12.17   Counterparts
 12.18   Ethical and Religious Directives

 Exhibit A - Hospital Infonnation
 Exhibit B - Applicable Benefit Programs
 Exhibit C - Compensation Amounts/Payment Schedule
 Exhibit D - Utilization Managemen1/Prior Authorization




                                                     3

Seton Medical Center-FFS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietaiy and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32           Desc
                                    Exhibit Exhibit C-1 Page 6 of 34



                                                              blue I} of california

                                     BLUE SHIELD OF CALIFORNIA
                      FEE FOR SERVICE HOSPITAL AGREEMENT

 This Fee For Service Hospital Agreement (this "Agreement") is entered into by and between
 Seton Medical Center, a California nonprofit corporation ("Hospital"), and California
 Physicians' Service, dba Blue Shield of California, a California nonprofit corporation ("Blue
 Shield"). This Agreement shall be effective December 1, 2010 (the "Effective Date").


                                                   RECITALS

 A.      Blue Shield is licensed as a prepaid health care service plan under the Knox-Keene Act of
         1975, as amended (the "Knox-Keene Act"). Blue Shield contracts with individuals,
         associations, employer groups, and governmental entities to provide or to affange for the
         provision of covered health care services to Members (as defined herein) enrolled in
         HMO and PPO benefit plans.

 B.      Hospital owns and operates an acute care hospital and is duly licensed and qualified to
         provide inpatient and outpatient hospital services to Members.

 C.      Hospital and Blue Shield desire that Hospital provide fee-for-servfoe inpatient and
         outpatient hospital services (excluding capitated hospital agreements as described in
         Section 12.1 of this Agreement) to Members, in accordance with the terms of this
         Agreement.



                                               I. DEFINITIONS

For purposes of this Agreement, the following capitalized terms shall have the meanings ascribed
to them below:

 1.1     Agreement Year! is the twelve (12) month period beginning on the Effective Date, and
         each twelve (12) month period beginning on each annual anniversaiy date of the Effective
         Date thereafter.

 1.2     Allowed Charges: are charges billed by Hospital, in accordance with Hospital's Charge
         Master, for Hospital Services famished pursuant to this Agreement, less those charges, if
         any, disallowed by Blue Shield pursuant to Section III (General Notes) of Exhibit C
         hereto.




                                                      4

Seton Medical Center-FFS Hospital Agreement_Base 12-0 l-10
Base FFS Hospital Agreement v23. 0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                    Exhibit Exhibit C-1 Page 7 of 34



                                                             blue (I of california
 1.3     Authorization/Authorized: is the approval of Blue Shield, or its delegate, for the provision
         of Covered Services, obtained in accordance with, and as further described in, the Provider
         Manual, Section 2.6 ofth:is Agreement and Exhibit D hereto.

 1.4     Benefit Program: is a group or individual HMO, including Point-of-Service (POS), or
         PPO health care product offered by Blue Shield pursuant to a Health Services Contract (and
         riders, if any, thereto).

 1.5     Blue Shield Providers: are those licensed health care providers, including, without
         limitation, :institutional providers, that have entered into agreements with Blue Shield to
         provide Covered Services to Members.

 1.6     Case Rate: is a rate of reimbursement paid by Blue Shield for certain Hospital Services
         identified in Exhibit C, hereto, furnished during a single inpatient or outpatient admission,
         and, except as otherwise set forth in Exhibit C, constitutes payment in full for all Hospital
         Services provided by Hospital during such admission.

 1.7     Charge Master: is the uniform schedule of charges, in either electronic or printed form,
         represented by Hospital to be its gross billed charges for all Hospital procedures,
         services, supplies and drngs that are billed and charged on a UB-04 billing fonn or its
         electronic billing equivalent, regardless of payor type.

 1.8     Charge Master Year: is the twelve (12) month period beginning on December 1, 2010,
         and each twelve (12) month pe1iod beginning on each annual anniversary date of December
         1st, thereafter.

 1.9     Copayment: is any copayment, deductible, and/or coinsurance amount for which a
         Member is financially responsible in c01mection with the receipt of Covered Services, as
         specifically described in the Health Setvices Contract and/or Evidence of Coverage
         applicable to the Member and in effect as of the date of service.

 1.10    Covered Services: are Medically Necessary health care services, supplies and drngs that a
         Member is entitled to receive pursuant to the Health Services Contract and/or Evidence of
         Coverage applicable to the Member.

 1.11    Emergency Services: are Covered Services required to address an unexpected medical
         condition, including a psychiattic emergency medical condition, manifesting itself by acute
         symptoms of sufficient severity (including severe pain) such that the absence of immediate
         medical attention could reasonably be expected to result in: (i) placing the Member's health
         in serious jeopardy; (ii) serious impairment to bodily functions; (iii) serious dysfunction of
         any bodily organ or part; or (iv) with respect to a pregnant woman, a threat to the health or
         safety of the woman or her unborn child, as fmther defined in Section 1867(e)(l)(B) of the
         Social Security Act, 42 U.S.C. Section l395dd(e)(l)(B). For Blue Shield Members,
         Emergency Services also include any other services defined as emergency services in Title
         42 of the Code of Federal Regulations, Section 422.113.

                                                      5

Seton Medical Center-FFS Hospital Agreement_Base 12-0 l-10
Base FPS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                     Exhibit Exhibit C-1 Page 8 of 34



                                                              blue I) of california
 1.12    Evidence of Coverage: is the document issued to a Member, pursuant to California law,
         that describes the benefits, limitations and other features of the Benefit Program in which the
         Member is enrolled.

 1.13    Health Services Contract: is the group or individual contract that desclibes the Benefit
         Program and the Covered Services to which a Member is entitled, as well as the Member's
         Copayment obligation.

 1.14    Hospital Services: are those Covered Services which Hospital is licensed to provide.

 1.15    Inpatient: is a Member who (a) is admitted to Hospital as a registered bed patient with the
         expectation of staying overnight, and (b) is receiving services ordered by and under the
         direction of a physician or other health care provider with appropriate medical staff
         privileges at Hospital. If a Member remains in one or more emergency rooms or outpatient
         departments of Hospital for an aggregate period exceeding twenty-four (24) hours, the
         Member will be deemed to be an Inpatient for purposes of this Agreement.

 1.16    Inpatient Services: are Hospital Services provided to an Inpatient, including: (a) all
         Hospital Services provided to a Member within the twelve (12) hour period prior to
         admission as an Inpatient, if related to the condition for which the Member is admitted; (b)
         all Hospital Services provided to a Member who remains in one or more emergency rooms
         or outpatient depmiments of Hospital for an aggregate period exceeding twenty-four (24)
         hotll's; and (c) transp01iation services required for treatment of the Member following
         admission as an Inpatient at Hospital and until discharge.

 1.17    Medically Necessary or Medical Necessity: means, with respect to the provision of
         medical services, supplies and drngs: (a) required by a Member; (b) provided in accordance
         with recognized professional medical and surgical practices and standards; (c) appropriate
         and necessmy for the symptoms, diagnosis, or treatment of the Member's medical condition;
         (d) provided for the diagnosis and direct care and treatment of such medical condition; (e)
         not furnished primarily for the convenience of the Member, the Member's family, or the
         treating provider or other provider; (f) furnished at the most appropriate level that can be
         provided consistent with generally accepted medical standards of care; (g) with respect to
         Inpatient Services, could not have been provided in a physician's office, the Outpatient
         depa1iment of a hospital, or in another lesser facility without adversely affecting the
         Member's condition or the quality of medical care rendered; and (h) consistent with Blue
         Shield Medical Policy which shall not be inconsistent with DMHC regulations.

 1.18    Member: is an individual who is eligible for and emolled in a Benefit Program to which
         this Agreement applies (as identified in Exhibit B) or a health benefit plan of an Other
         Payor (as defined in Section 11.1 hereof).

 1.19    Outpatient Services: are Hospital Services other than Inpatient Services.

 1.20    Per Diem Rate: is a rate of reimbursement paid by Blue Shield on a per-day basis for
         certain Inpatient Services identified in Exhibit C hereto, and, except as othe1wise set forth
                                                       6

Seton Medical Center-FFS Hospital Agreement_Base 12-01- l 0
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32              Desc
                                     Exhibit Exhibit C-1 Page 9 of 34



                                                              blue f of california
         in Exhibit C, constih1tes payment in full for all Hospital Services provided by Hospital
         during each such day.

 1.21    Intentionally Left Blank

 1.22    Provider Appeal: is Hospital's written notice to Blue Shield challenging, appealing, or
         requesting reconsideration of a claim, requesting resolution of billing determinations, such
         as bundling/unbundling of claims/procedure codes or allowances, or disputing
         administrative policies & procedures, administrative terminations, retro-active contracting,
         or any other issue related to the parties' respective obligations under this Agreement.

 1.23    Provider Manual: is the set of manuals developed by Blue Shield that set forth the
         operational rules and procedures applicable to Hospital and the perfonnance of services
         hereunder, used by Blue Shield to determine reimbursement rates under the terms of this
         Agreement, including, without limitation, Blue Shield's Medical Policy, Blue Shield's
         Outpatient Surgical Grouper, APG Outpatient Surgical Services Grouper Mappings,
         Outpatient Radiology, Pathology, and Diagnostic Test Schedule, Clinical Laborat01y
         Schedule, and Outpatient Pharmaceutical Fee Schedule.


                                    II. OBLIGATIONS OF HOSPITAL

2 .1     Hospital Services. Hospital shall provide Hospital Services to Members, as directed by
         Members' treating physicians or as otherwise Medically Necessaiy, in accordance with the
         tenns of this Agreement. Notwithstanding anything in this Agreement to the contrary, this
         Agreement shall not apply to or govern the provision of hospital services to Members
         emolled in HMO programs (including, without limitation, Medicare Advantage) for
         which Hospital receives capitation payments pursuant to a separate capitated hospital
         agreement, if any, between Hospital and Blue Shield.

2.2      Location and Availability.

         (a)      Hospital Services shall be provided and made reasonably available at the location(s)
                  set forth in Exhibit A hereto. Subject to bed availability and compliance with
                  admission criteria, Hospital will accept Authorized admissions of members twenty-
                  four (24) hours a day.

         (b)      Hospital shall cooperate and comply with Blue Shield's language assistance
                  program, as set forth in the Provider Manual. Nothing in this Section shall be
                  constrned as a delegation to Hospital of Blue Shield's obligations pursuant to
                  Section 1300.67.04 of Title 28 of the California Code of Regulations or Section
                  2538.3 of Title 10 of the California Code of Regulation, or deemed to limit
                  Hospital's obligations pmsuant to Section 1259 of the Califomia Health and Safety
                  Code.


                                                       7

Seton Medical Center-FFS Hospital Agreement_ Base 12-0 l-10
Base FFS Hospital Agreement v23. 0
Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit C-1 Page 10 of 34



                                                              blue II of california
 2.3     Licensure & Accreditation. At all times during the term of this Agreement, Hospital shall
         be licensed by the state of California, ce1tified under Title XVIII of the Social Security Act,
         and accredited by The Joint Commission.

 2A      Standards for Provision of Care. Hospital shall maintain its facilities and equipment in
         accordance with all applicable legal requirements. Hospital shall comply with all federal
         and state laws, licensing requirements, and professional standards, and provide its
         services in accordance with generally accepted Hospital practices and standards
         prevailing in the applicable professional community at the time of treatment. Consistent
         with Title 10 of the California Code of Regulations, Section 2240.4, Hospital's primary
         consideration shall be the quality of the health care services rendered to Members.

 2.5     Quality Improvement/Case Management/Utilization Management Programs.

         (a)      Hospital shall comply with Blue Shield's Medical Policy. Without limiting the
                  foregoing, Hospital shall cooperate fully with and participate in Blue Shield's
                  Quality Improvement and Utilization Management Programs, including its
                  Authorization procedures, as set forth in this Agreement and as described in the
                  Provider Manual. Hospital shall comply with the decisions of the Blue Shield
                  Quality Improvement and Utilization Management Programs. If Hospital disputes
                  any such decision, Hospital shall comply with the decision pending resolution of the
                  dispute through the Appeal Process desc1ibed in Article IX of this Agreement.

          (b)     Hospital shall use commercially reasonable efforts to cooperate fully with Blue
                  Shield with regard to the Healthcare Effectiveness Data and hlf01mation Set
                  ("HEDIS") measurements, audits, guideline development, preventive services
                  utilization, disease/risk management, clinical service monitoring, and quality
                  improvement studies and initiatives.

         (c)      Hospital shall maintain a quality management program pursuant to which
                  Hospital will review, on a prospective, concun-ent, and retrospective basis, the
                  quality, appropriateness, and level of care furnished to Medicare Advantage
                  Members. Such quality management program will include, without limitation, an
                  mmual evaluation, annual quality management goals, proposed quality
                  management studies, and a description of Hospital's quality management
                  committee. Hospital shall provide advance written notice to Blue Shield of any
                  mate1ial change to such quality management program.



2.6      Service Authorization. Hospital shall comply with the Authorization procedures and
         requirements set forth in the Provider Manual, this Section 2.6, and Exhibit D hereto.
         Hospital understands and agrees that, except in the case of Emergei1cy Services or as
         othe1wise provided in the Provider Manual or Exhibit D hereto, Hospital Services must be
         Autho1ized in advance by Blue Shield or its delegate in order for Hospital to be eligible for
         payment hereunder. In the case of Emergency Services, Hospital shall obtain Authorization
                                                      8

Seton Medical Centcr-FFS Hospital Agreeme11t_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                  Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                       Exhibit Exhibit C-1 Page 11 of 34



                                                                blue, of california
          from Blue Shield or its delegate as soon as possible, but in no event later than twenty-four
          (24) hours after any admission, or the next occuning non-holiday weekday, whichever is
          later. Blue Shield will not retroactively deny Hospital's claims on the basis of Medical
          Necessity for services reviewed and Authotized pursuant to the Quality Improvement and
          Utilization Management Program, provided that Hospital submitted full and accurate
          information to Blue Shield for review under its Quality Improvement and Utilization
          Management Program. If Hospital fails to obtain Autho1ization prior to providing Hospital
          Services to a Member, as required, or if Hospital provides services outside of the scope of
          the Authorization obtained, then Blue Shield, or its delegate, shall have no obligation to
          compensate Hospital for such services; Hospital will be deemed to have waived payment for
          such services and shall not seek payment from Blue Shield, its delegate, or the Member
          except as otheiwise specifically permitted in this Agreement.

 2.7      Cooperation with Discharge Planning. Hospital shall cooperate fully with Blue Shield or
          its delegate in planning and implementing the discharge of Members from Hospital's
          facility(ies), including, without lin1itation, providing Blue Shield's on-site discharge
          plamnng coordinator(s) reasonable access to Hospital's facility(ies) and Members.

 2.8     Physician Access. Hospital shall provide each Member's treating physician such access to
         Hospital's facilities as may be appropriate to provide professional services to the Member,
         in accordance with the bylaws, rules, and,,regulati011s established by Hospital with the
         approval of Hospital's govennng board. Members' physicians shall not be denied staff
         membership or clinical plivileges on the basis of sex, race, age, religion, color, national
         original, sexual orientation, disability, or any other criteria lacking professional justification,
         nor will such privileges be arbitrarily delayed. If a Member requires the care of a specialist
         physician, and no such physician who is a Blue Shield Provider has active privileges at
         Hospital, Hospital shall consider, in as rapid a manner as possible, taking into consideration
         possible emergency situations, requests from qualified persons for temporary privileges at
         Hospital, and shall grant such tempora1y privileges, provided such persons meet and
         conform to the requirements of Hospital's medical staff bylaws and rules and regulations for
         temporary privileges.

 2.9     Submission of Physician Hospital Privilege Roster. Hospital shall provide Blue Shield
         with an updated physician hospital privilege roster, preferably in electronic format, at
         least annually, as well as upon Blue Shield's request, which shall not exceed two (2)
         requests amrnally.

 2.10    Provider Manual. Hospital shall comply with the Provider Manual, the terms of which are
         incorporated herein by reference. Blue Shield may, in its sole discretion, periodically
         modify the Provider Manual. To the extent of any conflict between this Agreement and the
         Provider Manual, the tenns of this Agreement shall govern. Blue Shield will notify Hospital
         sixty (60) days prior to the effective date of any change to the Provider Manual. If Hospital
         reasonably concludes that a change to the Provider Manual is material, Hospital shall notify
         Blue Shield, in writing, prior to the effective date of the change. Follmv:ing receipt of
         Hospital's notice, Hospital and Blue Shield shall confer in good faith regarding the change

                                                           9

Seton Medical Center-FFS Hospital Agreement_Base l2-01-l 0
Base FFS Hospital Agreement v23. 0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                    Exhibit Exhibit C-1 Page 12 of 34



                                                               blue, of california
          to find a mutually beneficial resolution. If Hospital and Blue Shield are unable to reach
          agreement regarding the change within thirty (30) days of Hospital's notice, then, within
          sixty (60) days of Hospital's notice, Hospital may elect to terminate this Agreement for
          cause pursuant to Section 10.3 hereof, and the Provider Manual change to which Hospital
          objected shall not be effective as to Hospital during the termination notice period. During
          such termination period, both paities agree that any such change will not be effective until
          mutually agreed upon in writing.

 2.11     Disclosm·es. Hospital shall promptly notify Blue Shield in writing at the earliest reasonably
          practicable date of the occurrence of any of the following events: (a) loss or matedal
          restriction of any license or certification required in order for Hospital to provide Hospital
          Services; (b) loss of accreditation by The Joint Cotmnission; (c) Hospital is excluded or
          suspended from participation in, ceases to be ce1tified by, or is sanctioned by any state or
          federal healthcare program, including, without limitation, Medicare or Medi~Cal; (d)
          Hospital's liability insurance is canceled, terminated, not renewed, or materially modified;
          (e) Hospital becomes a defendant in a lawsuit filed by a Member or is required or agrees to
          pay damages to a Member for any reason; (f) any changes to the hospital-based (i.e.,
          emergency, radiology, pathology) physicians or physician groups providing services at
          Hospital; (g) any labor action or work stoppage that may materially impact Hospital's
          operations; (h) a petition is filed to declare Hospital bankrupt or for reorganization under the
          bankruptcy laws of the United States or a receiver is appointed over all or any portion of
          Hospital's assets; or (i) any act of nature or other event or circumstance which has or
          reasonably could be expected to have a materially adverse aftect on Hospital's ability to
          perfonn its obligations under this'Agreement. In addition, Hospital shall provide Blue
          Shield with advance w1itten notice of any proposed mate1ial change in the ownership of
          Hospital, where legally pennissible, or the sale of all or substantially all of the assets of
          Hospital.


                                 III. OBLIGATIONS OF BLUE SHIELD

 3.1      Directory & Use of Names.

          (a)     Blue Shield from time to time shall develop a directo1y of Blue Shield Providers,
                  which direct01y shall be dishibuted and/or made available to Members. Hospital
                  agrees that the following infonnation may be included in Blue Shield's written and
                  electronic directories, marketing matetials, and publications provided to present or
                  potential Members and subscriber groups: (a) Hospital's name, address, and phone
                  number; and (b) such other types of information regarding Hospital that are
                  reasonable to include in directories, marketing materials, or publications. If this
                  Agreement is tem1inated, or the Hospital listing infonnation is or becomes incorrect
                  or :incomplete, Blue Shleld will have no obligation to correct, delete, or update such
                  listing infonnation until such time as Blue Shield, in its sole discretion, issues a new
                  directory, marketing materials, or publication.

                                                     10

 Seton Medical Center-FPS Hospital Agreement_Base 12-01-10
 Base FFS Hospital Agreement v23.0
 Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32            Desc
                                      Exhibit Exhibit C-1 Page 13 of 34



                                                                 blue ti of california
          (b)       Hospital may identify itself as a Blue Shield Provider.

          (c)      Except as provided in Sections 3.l(a) and (b), neither party shall use the other
                   party's name, trademark(s), or service rnark(s), without the other patty's prior
                   written consent, which consent shall not be unreasonably withheld.

 3.2      Administrative Services. Blue Shield shall pe1fonn those services incident to the
          adrnmistration of a health care service plan, including, without limitation, processing
          enrollment applications and adjudicating claims for Covered Services that are the payment
          responsibility of Blue Shield.

 3.3      Disclosure of Information. Blue Shield shall make available to Hospital, upon conh·acting
          and upon written request, such information as is required by Sections 1300.71(1) and (o) of
          Title 28 of the California Code of Regulations. Blue Shield shall make such infonnation
          available in the Provider Manual and on the provider pmta1 of Blue Shield's website at
          www.blueshieldca.com.



                           IV. ELIGIBILITY OF BLUE SHIELD MEMBERS

 4.1     Identification Cards & Verification. Blue Shield shall issue identification cards to
         Members, as set forth in the Provider Manual. Production of such identification cards shall
         be indicative of, but not conclusive of, a person's status as a Member. Blue Shield shall
         provide or shall make available to Hospital, in fonnats that may be accessed by Hospital
         electronically or telephonically, infonnation regarding Member status.

4.2      Verification of Eligibility. Hospital shall verify the eligibility of Members, in accordance
         with the Provider Manual. If Hospital fails to verify Member eligibility in accordance with
         the Provider Manual, Blue Shield shall have no obligation to compensate Hospital for any
         services provided to patients who are not Members at the time such services are rendered.
         Hospital shall be entitled to reasonably rely on verification of Member eligibility provided
         by B1ue Shield. If Hospital provides Authorized Hospital Services in reasonable reliance
         upon verification of a patient's eligibility provided by Blue Shield, and such patient is
         subsequently determined not to have been a Member at the time services were provided,
         Blue Shield shall compensate Hospital for such Authorized Hospital Services at the rates set
         forth herein, less amounts, if any, due to Hospital from any other health care service plan,
         insurer or third party payor (including Medicare) by which such patient is covered.


           V. BILLING, COMPENSATION & CHARGE MASTER OBLIGATIONS

5.1       Claims Submission. Hospital shall bill Blue Shield for Hospital Services as follows:

         (a)       Hospital shall bill Blue Shield according to Hospital's Charge Master.

                                                         11

Seton Medical Center-FFS Hospital Agreement_ Base 12-0 l - l 0
Base FFS Hospital Agreement v23.0
Proptietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                   Exhibit Exhibit C-1 Page 14 of 34



                                                               blue I) of california
         (b)      Hospital shall bill Blue Shield once for every thirty (30) consecutive days that a
                  Member receives Hospital Services. If Hospital provides Hospital Services to a
                  Member for a period fewer than thirty (30) consecutive days (including any such
                  time pe1iod following a thiliy (30) day period for which Hospital has akeady billed
                  Blue Shield), then Hospital shall bill Blue Shield for such shorter period of time.

         (c)      Hospital shall submit claims to Blue Shield withi11 one hundred eighty (180) days
                  following the end of each period described in Section 5.1 (b). If Blue Shield is not
                  the primary payor under the coordination of benefits rules described in Section
                  5.2(e), Hospital shall submit claims to Blue Shield within one hundred eighty (180)
                  days following the date payment or denial is received by Hospital from the primary
                  payor. Blue Shield may deny payment for any claims not received by Blue Shield
                  withil1 one hundred eighty (180) days of the end of any such period or date. If
                  Hospital fails to submit a claim in a timely fashion, as set forth in this Section 5.1,
                  Hospital waives its right to any remedies and to pursue the claim further, and may
                  not initiate a demand for arbitration or other legal action against Blue Shield or bill
                  the Member for Hospital Services for which Blue Shield so denied payment;
                  provided, however, that Blue Shield shall, upon submission of a Provider Appeal
                  by Hospital, consider good cause for late submission of a claim denied as
                  untimely.

         (d)     Hospital shall use best effotts to submit claims electronically, following the
                 procedures set f01th in the Provider Manual. If, despite best efforts, Hospital cannot
                 submit claims electronically, Hospital shall submit paper claims using a Forni UB-
                 04, or any successor form approved by the California Hospital Association, which
                 includes all infonnation required by the Provider Manual so long as such
                 requirements are consistent with applicable law. In either case, payment by Blue
                 Shield will be made only upon receipt of a complete claim submitted by Hospital
                 in accordance with this 'Agreement.

         (e)     In the adjudication of claims for payment herem1der, Blue Shield may request from
                 Hospital, and Hospital shall provide to Blue Shield, such records as Blue Shield
                 reasonably deems necessary to confirm that individually billed services(s) were
                 rendered and/or were Medically Necessaiy.

         (f)     Notwithstanding the forgoing provisions of this Section 5.1, if Hospital provides
                 Hospital Services to a Member and such Hospital Services are the financial
                 responsibility of a Blue Shield Provider (including Hospital) who is capitated by
                 Blue Shield for such Hospital Services, Hospital agrees that Hospital shall submit
                 billings to and seek payment from such capitated provider for Covered Services.
                 In the event Hospital is unable to obtain payment from such capitated provider,
                 for a complete claim, within two (2) billing cycles of the miginal date of
                 submission and Hospital has: (i) complied with all terms and conditions of its
                 agreement (if any) with the capitated provider; and (ii) to the extent applicable,
                 complied with all applicable terms and conditions, including but not limited to
                                                    12

Seton Medical Center-FPS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                      Exhibit Exhibit C-1 Page 15 of 34



                                                                blue (I of calif ornia
                   any Authorization requirements, contained in the Provider Manual and this
                   Agreement, Hospital shall provide written notification, by certified mail, retum
                   receipt requested, to Blue Shield and the applicable capitated provider. Blue
                   Shield shall, within sixty (60) days of receipt of notice, seek to resolve the non-
                   payment by the capitated provider. If after such sixty (60) days the non-payment
                   has not been resolved and Blue Shield reasonably determines that such amount is
                   due Hospital, to the extent pennitted by any applicable agreement between Blue
                   Shield and the capitated provider, Blue Shield shall use reasonable efforts to pay
                   the amount due Hospital for Covered Services and deduct and offset such
                   payment from any amount then or thereafter payable by Blue Shield to the
                   capitated provider. Hospital agrees that, in the event that another capitated
                   provider is financially responsible for such Covered Services and that capitated
                   provider does not have an agreement in effect with Hospital, payment by Blue
                   Shield on behalf of that capitated provider may be made in accordance with the
                   compensation terms set forth in this Agreement. Notwithstanding the foregoing,
                   in the event that a capitated provider fails to pay Hospital for a claim due to the
                   capitated provider's insolvency or bankruptcy, Hospital and Blue Shield agree
                   that Blue Shield shall not be liable for such clai111s and the tenns of this Section
                   5.l(c) shall be of no force or effect.

 5.2     Compensation Amounts. In exchange for the provision of Hospital Services pursuant to
         this Agreement, Blue Shield shall pay Hospital in accordance with the following:

          (a)      In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                   commercial Benefit Program, Blue Shield shall pay Hospital tl1e lesser of: (i) one
                   hundred percent (100%) of Hospital's Allowed Charges, and (ii) the reimbursement
                   rates set forth in Exhibit C hereto, in either case, less any applicable Copayment.

         (b)       In exchange for Hospital Services provided to Members enrolled in a Blue Shield
                   Medicare Advantage Benefit Program, Blue Shield shall pay Hospital the lesser of:
                   (i) one hundred percent (100%) of Hospital's Allowed Charges, (ii) the
                   reimbursement rates set forth in Exhibit C hereto, or (iii) ninety-seven percent
                   (97.0%) of the reimbursement established by the Medicare program for inpatient
                   services and one-hundred percent (100%) of the reimbursement rates established by
                   the Medicare program for outpatient services, less any applicable Copayment.

         (c)       If, after the Effective Date, Hospital adds to its hospital license a new category of
                   service or service unit (a ''New Service") or if Hospital adds a category of service or
                   a new service unit which involves new technology and requires a significant
                   investment in equipment, has a materially higher cost of operation, and is of the type
                   or nature which is customarily carved out as a separate reimbursement category (a
                   ''New Technology Service''), the terms of this Agreement will apply to such New
                   Service and/or New Technology Service as reasonably determined by Blue Shield.
                   Prior to the implementation of such New Service and/or New Technology Service,
                   Hospital shall have the option of providing Blue Shield with sixty (60) days prior
                                                        13

Seton Medical Center-FFS Hospital Agreement_Base 12-0 l - I 0
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER             Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                  Exhibit Exhibit C-1 Page 16 of 34



                                                               blue '1 of california
                 written notice of any such addition and requesting that both parties meet and confer
                 in good faith to discuss altering the tenns of this Agreement to establish a unique
                 reimbursement rate applicable to such service on a prospective basis only.
                 Beginning sixty (60) days after proper notice is received by Blue Shield and
                 continuing until such a time as Blue Shield and Hospital have negotiated and agreed
                 upon a new reimbursement rate, Hospital shall accept seventy five percent (75%) of
                 Hospital's Allowed Charges as payment for such service(s).

         (d)     Robotic-Assisted Surgery. In the event that Blue Shield changes its medical policy
                 with respect to robotic-assisted surgery, Hospital shall have the option of providing
                 Blue Shield with sixty (60) days prior written request that both parties meet and
                 confer in good faith to discuss altering the tenns of this Agreement (on a prospective
                 basis only) to establish a unique reimbursement rate specific to the robotic-assisting
                 device only, as applicable to Blue Shield's medically-approved robotic-assisted
                 surge1y policy.

         (e)     Payment for Hospital Services shall be made by Blue Shield within the time-frames
                 mandated by applicable state or federal law, following receipt of all reasonably
                 necessaiy infonnation. Hospital shall use best efforts to accept payment for Hospital
                 Services and receive related explanations ofbene:fits ( 11 EOBs 11 ) via electronic funds
                 transfer ("EFT") and electronic remittance advice ("ERA"), respectively.

         (f)     Coordination of benefits, benefit determhmtions under the Medicare Secondary
                 Payor rules, and Workers' Compensation recoveiies shall be conducted by Hospital
                 in accordance with the procedures set forth in the Provider Manual.
                 Notwithstanding Section 5.1 or the foregoing provisions of this Section 5.2, if Blue
                 Shield is not the primary payor under coordination of benefit rules, Hospital shall
                 not make any demand for payment from Blue Shield w1til all primaty sources of
                 payment have been pursued. In such cases, Blue Shield's financial obligation for
                 Hospital Services shall be limited to the amount, if any, which, when added to the
                 amount obtained by Hospital from all primary payors, equals the amount of
                 compensation to which Hospital is entitled under this Agreement for such Hospital
                 Services.

        (g)      Hospital agrees to accept payment pursuant to this Section 5.2, together with
                 applicable Copayments payable by a Member, and coordination of benefit
                 collections and third party recoveries allowed under this Agreement, as payment in
                 full for Hospital Services.

        (h)      Hospital has agreed that Hospital will not at any time between the Effective Date
                 and the Rate Loading Date (as defined below) submit to Blue Shield claims for
                 Hospital Services furnished on or after the Effective Date. For purposes of this
                 provision, the "Rate Loading Date" shall be defined as the earlier of (i) the date that
                 the rates set forth herein are loaded into Blue Shield's claims payment system, and


                                                   14

Seton Medical Center-FPS Hospital AgreemenCBase 12-01-10
Base FFS Hospital Agreement v23.0
Proprietmy and Confidential~ Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                    Exhibit Exhibit C-1 Page 17 of 34



                                                               bluet of california
                   the tlrirtieth (30th) day following receipt by Blue Shield of this Agreement, executed
                   by Hospital. Blue Shield shall notify Hospital of the Rate Loading Date.

 5.3      Copayments. Hospital shall collect and retain, as additional compensation, the Member's
          applicable Copayment for Hospital Services provided by Hospital. Copayments for
          Hospital Services shall be calculated based on the lesser of: (i) the applicable Charge
          Master rate, and (ii) the applicable reimbursement rates set forth in Exhibit C hereto.
          Hospital shall not waive a Member's Copayment obligation.

 5.4      Overpayment Recoveries. Blue Shield may request in wiiting with documentation a
          refund of any overpayment it has made to Hospital, within three hundred sixty-five (365)
          days of the date the payment was made, unless the overpayment was the result of fraud or
          misrepresentation on the part of Hospital (in which case, Blue Shield shall not be so time-
          barred from seeking such a refund). Blue Shield's procedures for notification of
          overpayments and notification of recovery of overpayments .shall comply with Section
          1300.7l(d) of Title 28 of the California Code of Regulations. In addition, if Blue Shield
          determines Hospital has overcharged an individual properlyjdentified as a Member of an
          Other Payor (as defined in Section 11.1 ), upon written notification by Blue Shield of such
          overcharge, Hospital shall promptly refund such overpayment to Blue Shield, such Other
          Payor or to the Member, as applicable.

 5.5     Charge Master N otificatious. Hospital shall provide Blue Shield with notification
         relating to changes in Hospital's Charge Master as follows:

          (a)     Hospital shall notify Blue Shield in writing no fewer than thirty (30) days prior to
                  implementing any change(s) to Hospital's Charge Master that, in the aggregate,
                  exceed(s) eight (8%) percent. No modification to the Charge Master or the rates
                  charged by Hospital shall be applicable to Hospital Services provided to Members,
                  nor effective with respect to this Agreement, until thirty (30) days following
                  Hospital's written notice to Blue Shield pursuant to this Section 5.5(a).
                  Notwithstanding the foregoing, Hospital shall have no obligation to notify Blue
                  Shield of any Charge Master increases resulting from routine Charge Master
                  maintenance items that are both: (i) Nominal (as defined below); and (ii)
                  implemented to acconunodate new Hospital services, to update miscellaneous
                  charge codes for unique, patient-specific items, or to update Hospital's underlying
                  pham1aceutical or Implant (as defined in Exhibit C) purchase costs. For purposes
                  of tlris Section 5.5, "Nominal" Charge Master increases are, in aggregate, less
                  than one percent (1 %) in any Charge Master Year.

         (b)       In addition to any notice required by Section 5.5(a), on the first business day of
                  each calendar quarter, Hospital shall provide Blue Shield with written
                  confinnation, on such form as may be provided to Hospital by Blue Shield,
                  indicating whether Hospital did or did not implement any changes in its Charge
                  Master druing the prior calendar quarter.

 5.6     Adjustments Resulting From Charge Master Increases
                                                     15

 Seton Medical Center-FFS Hospital Agreement_Base 12-01-10
 Base FFS Hospital Agreement v23.0
 Proprietaiy and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                   Exhibit Exhibit C-1 Page 18 of 34



                                                             blue I of california
         (a)      In the event of a cumulative increase in Hospital's Charge Master, either on a single
                  date or over a period of time during any Charge Master Year, that exceeds Charge
                  Master "Modification Allowance" set forth in Section 5.6(d), Blue Shield may
                  decrease all percentage of Allowed Charges~based reimbursement payable pursuant
                  to Section 5.2 by the amount of the increase, less the Modification Allowance. Such
                  decrease shall be effective as of the effective date of the most recent modification
                  to Hospital's Charge Master which caused Hospital to exceed the Modification
                  Allowance, shall be applied to all successive rate periods thereafter, and shall be
                  calculated as follows:

                         [(1 + Modification Allowance)/ (1 + Actual Charge Master Increase)]
                                          x (Current% of Allowed Chai·ges)
                                          = Adjusted % of Allowed Charges

                                                      Example
                           5% Modification Allowance, 15% Actual Charge Master Increase,
                                            55% of Allowed Chai·ge rate,
                                           (1.05 I 1.15) x 55.0% = 50.2%

         (b)     In the event of a cumulative increase in Hospital's Charge Master, either on a
                 single date or over a period of time during any Charge Master Year, that exceeds
                 Charge Master "Modification Allowance" set fo1ih in Section 5.6(d), Blue Shield
                 may increase the Stop Loss Attachment Level set forth in Exhibit C by the
                 amount of the increase, less the Modification Allowance. Such increase shall be
                 effective as of the effective date of the most recent modification to Hospital's
                 Charge Master which caused Hospital to exceed the Modification Allowance,
                 shall be applied to all successive rate periods thereafter, and shall be calculated as
                 follows:


                         [(l + Actual Charge Master Increase)/ (1 + Modification Allowance)]
                                       x (Current Stop Loss Attachment Level)
                                       = Adjusted Stop Loss Attachment Level

                                                      Example
                          5% Modification Allowance, 15% Actual Charge Master Increase,
                                  $70,000 current Stop Loss Attachment Level,
                                        (1.15 / 1.05) X $70,0QQ = $76,667

         (c)     If Blue Shield is entitled to make any adjustment pursuant to Section 5.6(a) or (b),
                 Blue Shield will provide Hospital with an Addendum to this Agreement revising
                 the then cun-ent and all subsequently effective compensation exhibits (Exhibit Cs)
                 to reflect the changes to the percentage of Allowed Charges-based reimbursement
                 and Stop Loss Attachment Level(s) resulting from Charge Master increases
                 exceeding the Modification Allowance. Such Addendum shall be effective as of
                                                    16

Seton Medical Centcr-FFS Hospital Agreement_Base 12"01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                   Exhibit Exhibit C-1 Page 19 of 34



                                                              blue "1 of california
                  the effective date of the most recent modification to Hospital's Charge Master
                  which caused Hospital to exceed the Modification Allowance and,
                  notwithstanding anything in Section 12.2 to the contrary, shall be deemed
                  effective with the written consent of Hospital.

         (d)      Hospital's Charge Master "Modification Allowance" is Eight percent (8%).

 5.7     Right to Audit Charge Master. Blue Shield shall have the right to audit Hospital's
         Charge Master within 12 months from the end of the applicable Charge Master Year to
         enforce the parties' respective rights and obligations under Sections 5.5 and 5.6 of this
         Agreement.

 5.8     Late Charge Master Notification Recoveries. If Hospital fails to give Blue Shield
         timely notice of any change to Hospital's Charge Master in accordance with Section 5.5
         hereof, and pursuant to Section 5.6 such change would have resulted in a change to the
         percentage of Allowed Charges-based reimbursement paid to Hospital pursuant to Section
         5.2, Blue Shield shall have the right to recalculate payments made to Hospital for
         Hospital Services furnished after the effective date of such change and to recover
         overpayments resulting from the resulting reduction in the percentage of Allowed
         Charges-based reimbursement according to the terms of Section 5.4.

 5.9     Blue Card Claims. Hospital will make reasonable efforts to submit claims to Blue
         Shield for Hospital Services reimbursable through the Blue Card Program.


                                  VI. PROTECTION OF MEMBERS

6.1      Non-discrimination. Except as otherwise provided in this Agreement, Hospital shall
         provide Hospital Services to Members in the same manner, in accordance with the same
         standards, and with the same level of availability as Hospital provides services to its other
         patients. Hospital shall not discriminate against any Member in the provision of Hospital
         Services on the basis of race, sex, color, religion, national origin, ancestly, age, marital
         status, physical or mental handicap, health status, disability, need for medical care,
         utilization of medical or mental health services or supplies, sexual preference or 01ientation,
         veteran's status, health insurance coverage, status as a Member, or other unlawfol basis
         including without limitation, the filing by a Member of any complaint, giievance, or legal
         action against Hospital.

6.2      Charges to Members.

         (a)      Except as expressly set forth in this Agreement, in no event, including, without
                  limitation, nonpayment by Blue Shield or Blue Shield's insolvency or breach of
                  this Agreement, shall Hospital bill, charge, collect a deposit from, impose a
                  surcharge on, seek compensation, remuneration, or reimbursement from, or have
                  any recourse against, a Member, or any individual responsible for such Member's
                  care, for Covered Services. Without limiting the foregoing, Hospital shall not
                                                    17

Seton Medical Center-FPS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                   Exhibit Exhibit C-1 Page 20 of 34



                                                               blue (I of california
                  seek payment from a Member, or any individual responsible for such Member's
                  care, for Covered Services for which payment was denied by Blue Shield because
                  the bill or claim for such Covered Services was not timely or properly submitted
                  or because such Covered Services were related to a RAC or Never Event (as set
                  forth in Section III.B of Exhibit C hereto). If Blue Shield receives notice of a
                  violation of this Section 6.2, Blue Shield shall notify Hospital and Hospital shall
                  have the oppo1tunity to refund the Member. If Hospital does not refund the
                  Member for amounts charged in violation of tlris Section 6.2 within a reasonable
                  amount of time, Blue Shield shall have the right to take all appropriate action,
                  including, without limitation, reimbursing the Member for the amount of any
                  payment made and recouping the amount of such payment from Hospital.

         (b)      Hospital shall not bill or collect from a Member, or any individual responsible for
                  such Member's care, any charges in connection with non-Covered Services, non-
                  Authorized services, or services determined not to be Medically Necessary, unless
                  Hospital has first obtained a written acknowledgment from the Member, or the
                  individual responsible for the Member's care, that such services are not Covered
                  Services, not Authorized, or not Medically Necessary, as the case may be, and that
                  the Member, or the individual responsible for file Member's care, is financially
                  responsible for the cost of such services. Such acknowledgment shall be obtained
                  prior to the time such services are provided to the Member, when reasonably
                  practicable, and shall specify the specific services for which the Member, or the
                  individual responsible for the Member's care, is agreeing to accept financial
                  responsibility, and shall otherwise satisfy the applicable requirements set forth in the
                  Provider Manual. Hospital's compliance with the te1ms of this Section 6.2(b) shall
                  preserve for Hospital its right to seek payment from the responsible party for
                  applicable services.

         (c)      In the event of Blue Shield's insolvency or other cessation of operations, Hospital
                  shall continue to provide Hospital Services to Members through the pe1iod for which
                  such Members' premiums have been paid or, with respect to Members emolled in
                  Blue Shield's Medicare Advantage Benefit Program, the duration of the contract
                  period for which CMS payments have been made, and, with respect to any Member
                  who is an Inpatient on the date of insolvency or other cessation of operations, until
                  the Member's discharge or transfer to another appropriate facility.

         (d)     The provisions of this Section 6.2 shall: (i) sUivive the expiration or termination for
                 any reason of this Agreement; (ii) be construed to be for the benefit of Members;
                 and (iii) supersede any oral or wlitten contrary agreement (now existing or hereafter
                 entered into) between Hospital and the Member.

         (e)     Tiris Section 6.2 shall not be modified without the p1ior approval of the appropriate
                 government regulatory agency.



                                                     18

Seton Medical Center-FFS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                   Exhibit Exhibit C-1 Page 21 of 34



                                                               blue I) of california
 6.3     Third Party Liens. If a Member seeks and obtains a recovery from a third party or a third
         party's insurer for injuries caused to that Member, and only to the extent permitted by the
         Member's Evidence of Coverage and by state and federal law, Hospital shall have the right
         to assett a third party lien for and to recover from the Member the reasonable value of
         Covered Services provided to the Member by Hospital for the injuries caused by the third
         party. Hospital's pursuit and recovery under third party liens shall be conducted in strict
         accordance with the procedures set forth in the Provider Manual. Blue Shield shall similarly
         have the 1ight to assert a lien for and recover for payments made by Blue Shield for such
         :injuries. Both parties shall cooperate in identifying such third paity liability claims and in
         providing such information, within such time frames, as set forth in the Provider Manual.

 6.4     Benefits Dete1·mination. Blue Shield reserves the right to make all final decisions
         regarding Benefit Program coverage. Hospital shall refer Members who have inquiries or
         disputes regarding such coverage to Blue Shield for response or resolution.
         Notwithstanding the foregoing, this Section does not, and shall not be construed to, prohibit
         any physician from providing any medical treatment, or other advice that such physician
         believes to be in the best interest of the patient.

 6.5     Member Complaints & Grievances. Hospital shall promptly notify Blue Shield ofreceipt
         of any claims, including, without limitation, professional liability claims, filed or asserted by
         a Member against Hospital. Hospital shall cooperate with Blue Shield in identifying,
         processing, and resolving all Member grievances "and other complaints in accordance with
         Blue Shield's complaint/grievance process and titne limits set forth in the Provider Manual,
         as well as in accordance with such time limits as required by state and/or federal law.
         Hospital shall comply with Blue Shield's resolution of any such complaints or grievances
         and any specific findings, conclusions or orders of the California Department of Managed
         Health Care ("DMHC") (or any successor agency).

 6.6     Medical Necessity Assistance. Both parties agi·ee, in the event that Blue Shield or its
         delegate is making or has made a detennination regarding the Medical Necessity of a
         medical service requested or provided to a Member, Hospital will assist Blue Shield and/or
         its delegate in determining or verifying the Medical Necessity of such service, provide
         relevant medical records to Blue Shield and/or its delegate, and pa1ticipate in any grievance,
         arbitration, and/or other proceedings in which such Medical Necessity detemrination is an
         issue. In addition, Hospital shall cooperate with and abide by the Medical Necessity
         determination of any external review entity to which Blue Shield is either obligated by law
         to submit such disputes or with which Blue Shield has implemented a program to submit
         such disputes to external review.

6.7     Free Exchange of Information. No provision of this Agi·eement shall be construed to
        prohibit, nor shall any provision in any contract between Hospital and its employees or
        subcontractors prohibit, the free, open and unrestricted exchange of any and all
        information of any kind between health care providers and Members regarding the nature
        of the Member's medical condition, available health care treatment options and
        alternatives and their relative risks and benefits, whether or not covered or excluded
                                                    19

Seton Medical Center-FFS Hospital Agreement_Base 12-0l-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                   Exhibit Exhibit C-1 Page 22 of 34



                                                             blue (I of california
         under the Member's Benefit Program, and the Member's right to appeal any adverse
         decision made by Hospital or Blue Shield regarding coverage of treatment that has been
         recommended or provided. Hospital shall neither penalize nor sanction any health care
         provider in any way for engaging in such free, open, and unrestricted communication
         with a Member or for advocating for a particular service on a Member's behalf.

6.8      Insurance.

         (a)      Hospital shall maintain professional liability (malpractice) insurance and general
                  liability insurance coverage in the minimum amount of One Million Dollars
                  ($1,000,000) per occurrence and Three Million Dollars ($3,000,000) annual
                  aggregate. If Hospital maintains a "claims made" malpractice insurance policy,
                  Hospital shall keep such policy in effect for at least five (5) years following the
                  expiration or termination for any reason of this Agreement, or purchase extended
                  reporting coverage (tail insurance) sufficient to ensure ,that insurance coverage in
                  the amount set forth in this Section 6.8(a) is maint~ined for claims which arise
                  from services provided by Hospital during the term of this Agreement.

         (b)      Hospital shall maintain Workers' Compensation insurance covering all employees
                  of Hospital.

         (c)      Hospital shall notify and provide evidence to Blue Shield at the time of any
                  amendment, change, or modification to such insurance coverage, and at any other
                  time upon reasonable request by Blue Shield.



                       VII. MEDICAL RECORDS & CONFIDENTIALITY

7.1     Medical Records. Hospital shall prepare and/or maintain complete, timely and accurate
        medical and other records with respect to services provided to Members, in the same
        manner as for other patients of Hospital. Hospital will require that all physicians treating
        Members at Hospital's facility(ies) create and maintain, in an accurate and timely
        manner, for each Member who has obtained care from such physician, a medical record
        that is organized in a manner that contains such demographic and clinical information as
        is necessary, in the opinion of the Blue Shield medical director and the Hospital medical
        director, to adequately document the medical problems of, and medical services provided
        to, the Member. Such records shall include a historical record of diagnostic and
        therapeutic services recommended or provided by, or under the direction of, the
        physician. Such records shall be in such a fom1 as to allow trained health professionals,
        other than the physician, to readily dete1mine the nature and extent of the Member's
        medical problem and the services provided and to permit peer review of the care
        provided. Such records shall, upon request, and withjn reasonable time requirements, be
        made available without charge to Blue Shield, its designated agents and to a Member's other
        providers. Hospital understands and agrees that neither Blue Shield (including any
                                                    20

Seton Medical Center-FPS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietaty and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                    Exhibit Exhibit C-1 Page 23 of 34



                                                             blue '1 of california
         delegate) nor a Member shall be required to reimburse Hospital for expenses related to
         providing copies of Member records or documents pursuant to a request from any
         Government Official (as defined in Section 8.l(a)) or in order to assist Blue Shield (or its
         delegate) in utilization management and/or quality control activities. Copies of medical
         records requested by Blue Shield for any other purpose shall be reimbursed at a rate of
         Twenty-Five Cents ($0.25) per page, not to exceed Twenty-Five Dollars ($25) per medical
         record.     In addition, upon request Hospital shall, without charge, transmit Member's
         medical record information to Govermnent Officials. Hospital shall secure from the
         Member, upon admission or prior to providing services, a release of medical infonnation, if
         such a release is required by law.

 7.2     Confidentiality. Hospital shall comply with all applicable state and federal laws regarding
         p1ivacy and confidentiality of medical information and records, including without limitation,
         mental health records. Hospital shall develop policies and procedures to ensure Member
         medical records arc not disclosed in violation of Califomia Civil Code Section 56, et. seq.,
         or any other applicable state or federal law. To the extent Hospital receives, maintains, or
         transmits medical or personal information of Members elech·onically, Hospital shall comply
         with all state and federal laws relating to protection of such infonnation including, without
         limitation, the Health Insurance P01tability & Accountability Act ("HIP AA") provisions on
         security and confidentiality and any Centers for Medicare and Medicaid Services ("CMS")
         regulations or directives relating to Medicare beneficiaries.

7.3      Member Access to Records. Hospital shall ensme that Members have access to their
         medical records, in accordance with the requirements of state and federal law.


                 VIII. COOPERATION WITH AUDITS & CERTIFICATIONS

8.1      Disclosure ofRecords.

         (a)      Hospital shall comply with all provisions of the Omnibus Reconciliation Act of
                  1980 regarding access to books, documents, and records. Without limiting the
                  foregoing, Hospital shall maintain such records and provide access to such books,
                  documents, and records to Blue Shield and to the DMHC (or any successor agency)
                  CMS, any Peer Review Organization ("PRO") with which Blue Shield contracts as
                  required by CMS, the U.S. Comptroller General, their respective designees and any
                  other governmental officials entitled to such access by law (collectively,
                  "Government Officials"), as required by law and as necessaty for compliance by
                  Blue Shield with state and federal laws governing Blue Shield. Hospital shall grant
                  to Blue Shield and/or Govenunent Officials, upon request a11d within a reasonable
                  amount of time, access to and copies of the medical records, books, charts, and
                  papers relating to Hospital's provision of health care services to Members, the cost
                  of such services, and payment received by Hospital from the Member (or from
                  others on the Member's behalf), and to the financial condition of Hospital. Such
                  records described herein shall be maintained at least six (6) yearn from date of
                                                     21

Seton Medical Center-FFS Hospital Agreement_Base 12-0 l-10
Base FFS Hospital Agreement v23.0
Proprieta1y and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                   Desc
                                   Exhibit Exhibit C-1 Page 24 of 34



                                                              blue, of california
                  service or in the case of financial records of Hospital, six (6) consecutive fiscal
                  years, and, if this Agreement is applicable to Blue Shield's Medicare Advantage
                  program, ten (10) years from the close of CMS' s fiscal year in which the contract
                  was in effect (or for a paiticular record or group of records, a longer time period
                  when CMS or DMHC requests such longer record retention and Hospital is notified
                  of such request by Blue Shield), and in no event for a sho1ter period than as may be
                  required by the Knox-Keene Act and the regulations promulgated thereunder. All
                  books, document and records of Hospital shall be maintained in accordance with the
                  general standards applicable to such book, document or record keeping and shall be
                  maintained during any governmental audit or investigation.



         (b)      Hospital shall, on request, disclose to Government Officials the method and amount
                  of compensation or other consideration to be received by it from Blue Shield or
                  payable by Hospital to its subcontractors. Hospital shall maintain and make
                  available to Government Officials:              (i) its subcontracts; and (ii)
                  compensation/financial records relating to such subcontracts and compensation from
                  Blue Shield.

         (c)      Upon forty-eight (48) hours prior notice, Hospital shall make any records of its
                  quality improvement and utilization review activities pertaining to Members and
                  provider credentialing files .available to Blue Shield's Quality and Utilization
                  Review Committee. Such sharing of records shall be in accordance with, and
                  li1nited as required by, Section 1157 of the California Evidence Code and Section
                  1370 of the California Health and Safety Code, and shall not be constrned as a
                  waiver of any rights or privileges conferred on either party by those statutes.

         (d)     Blue Shield, at its sole cost and expense, and with reasonable prior notice to
                 Hospital, may from ,time to time audit the books and records of Hospital as they
                 relate to Hospital's services, billings, claims payments, and reporting pursuant to this
                 Agreement. Blue Shield and Hospital agree that such audits shall be performed in
                 accordance with Hospital's established and reasonable audit policies.

 8.2     Site Evaluations.        Hospital shall permit Government Officials and accreditation
         organizations to conduct periodic site evaluations and inspections of its facilities and
         records. If a Government Official or accreditation organizations finds any deficiencies in
         such facilities or records, Hospital shall substantially correct such deficiencies within thirty
         (30) days of receipt of notice from such Govermnent Official or accreditation organizations.
         Hospital shall pennit Blue Shield to conduct pe1iodic site evaluations of its facilities. Such
         site evaluations shall be at a reasonable time as mutually agreed by Hospital and Blue
         Shield. If Blue Shield finds any deficiencies in such facilities Hospital shall use
         commercially reasonable effmts to correct such deficiencies within thirty (30) days of
         receipt of notice from Blue Shield. Hospital and Blue Shield agree that Blue Shield's access


                                                    22

Seton Medical Center-FPS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                    Exhibit Exhibit C-1 Page 25 of 34



                                                               blue '-1 of california
          to and right to review records pertaining to Members shall be pursuant to Sections 7.1 and
          8.1, as applicable.

 8.3      Accreditation Surveys. Hospital shall cooperate in the mam1er described in Sections 8.1
          and 8.2 hereof with respect to surveys and site evaluations relating to accreditation of Blue
          Shield by the National Cmmnittee For Quality Assurance ("NCQA") or any other
          accrediting organization. Hospital further agrees to promptly implement any changes Blue
          Shield deems reasonably required as a result of any such survey.

 8.4      Compliance Monitoring. Hospital shall cooperate with Blue Shield in the performance of
          any monitoring, studies, evaluations, analyses, or surveys of Hospital's performance of
          services hereunder, required by Government Officials or accrediting organizations.


                                     IX. RESOLUTION OF DISPUTES

 9.1      Provider Appeal Resolution Process.

          (a)      Blue Shield's Provider Appeal resolution process ("Appeal Process") shall apply
                   to any and all disputes arising under this Agreement. The Appeal Process shall
                   comply with Sections 1367(h), 1371, 1371.1, 1371.2, 1371.22, 1371.35, 1371.36,
                   1371.37, 1371.4, and 1371.8 of the California Health & Safety Code, and Sections
                   1300.71, 1300.71.38, 1300.71.4, and 1300.77.4 of Title 28 of the California Code
                   of Regulations. The Appeal Process shall be described in the Provider Manual
                   and on the provider portal of Blue Shield's website at www.blueshieldca.com.

          (b)      The Appeal Process consists of two (2) levels:

                   (i)      Initial Appeals Process. Provider Appeals must be submitted by Hospital,
                            in writing, within three hundred sixty-five (365) days of Blue Shield's
                            determination, lack of action or alleged breach, to the adchess for Initial
                            Provider Appeals provided on the provider portal of Blue Shield's website
                            at www.blueshieldca.com.

                   (ii)     Final Appeal Process. Any Provider Appeal that is not resolved to
                            Hospital's satisfaction during the Initial Appeal Process must be submitted
                            to the Final Appeal Process. All Provider Appeals must be submitted to
                            the Final Appeal Process by Hospital, in writing, within ninety (90)
                            working days of Blue Shield's Initial Provider Appeal determination, to
                            the address for such Provider Appeals provided on Blue Shield's website
                            at www.blueshieldca.com.

          ( c)     Each Provider Appeal must contain the following information:

                   (i)      Hospital's name;

                                                      23

 Seton Medical Center-FFS Hospital Agreement_Basc l 2-01-10
 Base FFS Hospital Agreement v23.0
 Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                    Exhibit Exhibit C-1 Page 26 of 34



                                                              blue, of california
                  (ii)     Hospital's identification number -- the Blue Shield provider identification
                           number (PIN), tax identification number, or National Provider Identifier
                           (NPI);

                  (iii)    Hospital mailing address and phone number;

                  (iv)     Blue Shield's Internal Control Number (ICN), when applicable;

                   (v)     The patient's name, when applicable;

                  (vi)     The patient's Blue Shield subscriber number, when applicable;

                  (vii)    The date of service, when applicable; and

                  (viii)   A clear explanation of the issue the provider believes to be incorrect,
                           including supporting medical records, when applicable.

                  (ix)     In addition, as applicable, bundled appeals must identify individually each
                           item by using either the ICN or the section of the contract and sequential
                           numbers that are cross-referenced to a document or spreadsheet.

         (d)      This Section 9 .1 does not in any way modify the provisions of Section 9 .2 hereof
                  relating to arbitration of disp(Ites that cannot be resolved through the Appeal
                  Process. However, if Hospital fails to submit a Provider Appeal to either level of
                  the Appeal Process within the timeframes set forth above, Hospital shall be
                  deemed to have waived its right to any remedies and to pursue the matter further.
                  Without limiting the foregoing, in such instance, Hospital may neither initiate a
                  demand for arbitration pmsuant to Section 9.2 of this Agreement nor pursue
                  additional payment from the Member.

         (e)      Blue Shield and Hospital agree to submit any disputes that cannot be resolved by
                  the Appeal Process to binding arbitration pursuant to Section 9.2 of this
                  Agreement. Pursuit by Hospital of a dispute through the process described in this
                  Article IX shall neither modify nor relieve Hospital of any obligations to continue
                  to provide services to Members in accordance with and to comply with all tenns
                  of this Agreement.

9 .2     Arbitration of Disputes. Any dispute (other than a claim of medical malpractice) between
         the parties that exceeds the jurisdiction of Small Claims Court and that was reviewed
         through, but not resolved by, the Appeal Process set forth in Section 9.1, shall be settled by
         final and binding arbitration in San Francisco, Los Angeles, San Diego or Sacramento,
         California, whichever city is closest to Hospital. Arbitration shall be conducted by and
         under the Commercial Rules of the American Arbitration Association. The arbitration
         decision shall be binding on both parties. The arbitrator shall be bound by applicable
         state and federal law and shall issue w1itten findings of fact and conclusions oflaw. The
         arbitrator shall have no authority to award damages or provide a remedy that would not
                                                     24

Seton Medical Center-FPS Hospital Agreement_Base l 2-01·10
Base FFS Hospital Agreement v23.0
Proptictary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit C-1 Page 27 of 34



                                                               blue~ of california
         be available to such prevail1ng paiiy in a court of law nor shall the arbitrator have the
         authority to award punitive damages. The cost of the arbitration shall be shared equally
         by Hospital and Blue Shield; provided that each party shall be responsible for its own
         attorneys' fees and costs.

 9.3     Limitation of Actions. A demand for arbitration pursuant to Section 9.2 must be filed
         within twenty-four (24) months of Blue Shield's detennination, lack of action or alleged
         breach that is the subject of the dispute. Should the aggrieved party fail to file a demand
         for arbitration of the dispute within the timeframe set forth herein, the aggrieved patty
         shall have waived its rights and remedies with respect to the alleged breach. The
         aggrieved party shall have no right to pursue any remedy with respect to such alleged
         breach, including, without limitation, initiation of any civil action in state or federal
         court, and, if the aggrieved patiy is Hospital, Hospital shall have no right to pursue
         payment of any disputed amounts from the Member.


                                       X. TERM & TERMINATION

 10.1    Term. Unless earlier terminated under the Termination for Cause Section 10.3, and the
         Immediate Tennination Section 10.4, this Agreement shall become effective as of the
         Effective Date (December 1, 2010), and shall contint1e in effect for three (3) years thereafter
         (November 30, 2013) (the "Initial Term"), unless earlier tenninated as set f01th in this
         Agreement. Unless either party notifies the other patiy at least one hundred eighty ( 180)
         days prior to the expiration of the Initial Tenn, this Agreement shall automatically renew
         for additional terms of one (I) year each, unless and until terminated as set f01th in this
         Agreement

 10.2    Termination Without Cause. During the Initial Tenn, neither pruty may temrinate this
         Agreement without cause. Thereafter, either party may te1minate this Agreement without
         cause by giving to the other party at least one hundred eighty (180) days prior written notice
         of termination. Any termination pursuant to this Section 10.2 shall become effective the
         first day of the calendar month following the expirntion of the notice period.

 10.3    Termination for Cause.

         (a)      Either patty may tenninate this Agreement for material cause, following written
                  notice and the opp01tunity to cure described in Section 10.3(b). The following shall
                  constitute material cause for te1mination:

                  (i)      By Hospital: (A) revocation of Blue Shield's license necessruy for the
                           perfmmance of this Agreement; (B) breach by Blue Shield of any mate1ial
                           term, covenant, or condition of this Agreement; or (C) faihffe of Blue Shield
                           and Hospital to agree upon any material change to the Provider Manual in
                           accordance with Section 2.10.


                                                     25

Seton Medical Centcr-FFS Hospital Agreement_Base I 2-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                  Desc
                                    Exhibit Exhibit C-1 Page 28 of 34



                                                               blue I of california
                  (ii)     By Blue Shield:     (A) commencement of any voluntary or involuntary
                           proceedings by or against Hospital, or a parent, affiliate or subsidiary
                           thereof, under any bankruptcy, reorganization, insolvency or other similar
                           law of any jurisdiction; (B) failure by Hospital to provide Hospital Services
                           consistent with the standards and/or procedures set forth in this Agreement
                           and/or any material standards and/or procedures in the Provider Manual; (C)
                           revocation, termination, or restriction of any type of any license required in
                           order for Hospital to provide Hospital Services pursuant to this Agreement;
                           or (D) breach by Hospital of any material term, covenant, or condition of this
                           Agreement, including, without limitation, repeated failure to comply with
                           procedures set forth in the Provider Manual.

         (b)      A party seeking to terminate this Agreement pursuant to Section 10.3(a) shall notify
                  the other party in writing of the nature of the cause and shall provide the non-
                  te1minating party thirty (30) days from the receipt of such notice to cure or otherwise
                  eliminate such cause. If, within such thirty (30) days, the non-terminating party does
                  not remedy the breach, to the reasonable satisfaction of the terminating pa1ty, this
                  Agreement shall terminate at the end of the thirty (30) day period.

10.4     Immediate Termination. Notwithstanding any provision of this Agreement to the
         contrary, Blue Shield may immediately terminate this Agreement, upon written notice to
         Hospital, if: (i) Hospital is excluded from participation in Medicare; (ii) Hospital enters
         into a "private contract" with a Member for the provision of services, contrary to
         Medicare regulations applicable to Blue Shield (iii) Hospital fails to maintain all insurance
         required herein; (iv) after consulting with Hospital, Blue Shield determines, in good faith,
         that continuation of this Agreement may reasonably be expected to jeopardize the health,
         safety, or welfare of Members; or (v) after consulting with Hospital, Blue Shield reasonable
         determines that Hospital is likely to be financially wiable to provide Hospital Services in a
         competent and timely manner.

10.5     Effect of Termination. As of the date of termination, this Agreement shall be considered
         of no further force or eftect whatsoever, and each of the parties shall be relieved and
         discharged herefrom, except that:

         (a)     Termination shall not affect: (i) those rights and obligations that have accrned and
                 remain unsatisfied prior to the termination of this Agreement; (ii) those rights and
                 obligations that expressly survive termination of this Agreement; or (iii) any lights
                 or obligations that may arise following termination with respect to any occmrnnce
                 prior to termination. All such rights and obligations shall continue to be governed
                 by the terms of this Agreement.

         (b)      Following tennination, Hospital shall comply with all applicable requirements of the
                  Knox-Keene Act and the regulations promulgated thereunder, including, without
                  limitation, those set forth in California Health & Safety Code Section 1373.65.


                                                    26

Seton Medical Center-FFS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                    Exhibit Exhibit C-1 Page 29 of 34



                                                             blue ff of california
         (c)      Following termination, Hospital shall continue providing Hospital Services to
                  Members who, as determined by Blue Shield, qualify for completion of Covered
                  Services under California Health & Safety Code Section 1373.96(c) ("Continuity of
                  Care Services"), in accordance with the provisions therein, at seventy-five (75%)
                  percent of Allowed Charges.

         (d)      Following termination, Hospital shall, at Blue Shield's option, continue providing
                  Hospital Services to Members (other than Members entitled to Continuity of Care
                  Services) undergoing medical treatment upon the date of tennination of this
                  Agreement, for the duration of the Health Services Contracts through which such
                  Members are enrolled with Blue Shield and for which dues or subscription charges
                  are paid to Blue Shield, or until such time as Blue Shield has arranged for an
                  alternative source of services for each such Member from other Blue Shield
                  Providers at the fiJ1Iowing rates, less any applicable Copayments: Seventy-Five
                  Percent (75%) of Hospital's Allowed Charges for Commercial HMO and PPO
                  Members and one hundred percent (100%) of the Medicare allowable for Medicare
                  Advantage Members.

         (e)      All w1itten, p1inted, or electronic communications to Members concerning
                  termination of this Agreement shall comply with California Health & Safety Code
                  Section 1373.65(:t).

 10.6    Termination Not an Exclusive Remedy. The tem1ination of this Agreement by either
         party pmsuant to this Article X is not an exclusive remedy. TI1c tenninating patiy shall
         retain and may exercise whatever rights it may have in law or equity as may be necessaiy to
         enforce its rights under this Agreement.

10.7     Survival. This Section 10.7 and the following Sections of this Agreement shall survive the
         expiration or tennination for any reason of this Agreement: Sections 5.1, 5.2, 5.3, 5.4,6.1,
         6.2, 6.5, 6.6, 7.1, 7.2, 7.3, 8.1, 9.1, 9.2, 9.3, 10.5, 12.11, 12.13, 12.14, 12.15 and 12.16.


                                            XI. OTHERPAYORS

11.1     Other Payors. Blue Shield may contract with employers, insurance companies,
         associations, health and welfare trusts, or other organizations to provide administrative
         services for plans provided by those entities that are not underwritten by Blue Shield
         (including both local and Blue Cross/Blue Shield National Accounts Programs). In
         addition, Blue Shield may extend this Agreement to managed care arrangements
         established by Blue Shield subsidiaries, or by persons or entities using the network Blue
         Shield has established pmsuant to agreements with CareTrust Networks and Blue Shield
         of California Life & Health Insurance Company. All such entities shall be referred to as
         "Other Payors". Blue Shield shall require that the health programs of Other Payors
         include provisions to encourage the use of Blue Shield Providers (including Hospital).


                                                     27

Seton Medical Center-FFS Hospital Agreement_Base 12-0 l-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - 131ue Shield of Cal ifomia
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                    Desc
                                   Exhibit Exhibit C-1 Page 30 of 34



                                                               blue '1 of calif ornia
 11.2    Responsibility for Payment. Hospital agrees to look solely to Other Payors for payment
         for services furnished to Members of such Other Payor. If Hospital is unable to obtain
         payment from any Other Payor, Blue Shield shall, upon notice from Hospital, make
         commercially reasonable efforts to assist Hospital in obtaining such payment. However,
         any continuing dispute with respect to such payment shall be settled solely between
         Hospital and such Other Payor with good faith facilitation by Blue Shield.

 11.3    Applicability of Agreement; Identity of Other Payors. The provisions of this
         Agreement shall apply to services rendered to Members enrolled in health benefit
         programs of Other Payors. Blue Shield will pe1iodically give Hospital notice of the
         identity of Other Payors.

                                      XII. GENERAL PROVISIONS

12.1     Entire Agreement. The attached Exhibits, together with all documents incorporated by
         reference in the Exhibits, and the Provider Manual, as from time to time amended in
         accordance with this Agreement, form an integral prut of this Agreement and are
         incorporated by reference into this Agreement. This Agreement constitutes the entire
         understanding and agreement of the paities regarding its subject matter, and supersedes any
         prior oral or written agreements, representations, understandings or discussions among the
         pruties with respect to such subject matter: Notwithstanding the foregoing, this Agreement
         shall neither supersede nor replace any capitated HMO (including, without limitation,
         Medicare Advantage) hospital agreement that may exist between Hospital and Blue Shield,
         which agreement shall solely apply with respect to the provision of services to any HMO
         Members for whom Hospital has financial responsibility for Covered Services 1mder such
         capitated agreement.

12.2     Amendments. Except as provided in Section 2. 10, Section 5.6(c), and this Section 12.2,
         this Agreement may be amended only by mutual, written consent of Blue Shield and
         Hospital's duly authorized representatives. Notwithstanding the foregoing, if Blue Shield's
         legal counsel determines in good faith that this Agreement must be modified to be in
         compliance with applicable federal or state law or to meet the requirements of accreditation
         organizations that accredit Blue Shield and its providers, Blue Shield may amend this
         Agreement by delivering to Hospital a written amendment to this Agreement incorporating
         the legally required modifications (the "Legally Required Amendment"), along with an
         explanation of why such Legally Required Amendment is necessary. If Hospital does not
         object to the Legally Required Amendment, in writing, within sixty (60) days following
         receipt thereof, such Legally Required Amendment shall be deemed accepted by Hospital
         and an amendment to this Agreement. If Hospital timely objects to the Legally-Required
         Amendment, then Hospital and Blue Shield shall confer in good faith regarding Hospital's
         objection(s). If Hospital and Blue Shield are unable to resolve Hospital's objection(s) to
         the pruties' mutual satisfaction within thi1ty (30) days of Hospital's notice, then, within sixty
         (60) days of Hospital's notice, Hospital may elect to temlinate tllis Agreement upon ninety
         (90) days prior written notice to Blue Shield, and the Legally Required Amendment to
         which Hospital objected shall not be effective as to Hospital during the temlination notice
                                                    28

Seton Medical Center-FFS Hospital Agreement~Base 12-01-10
Dase FFS Hospital Agreement v23.0
Proprietaty and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                 Desc
                                    Exhibit Exhibit C-1 Page 31 of 34



                                                             blue, of california
         period. Unless Hospital so terminates this Agreement, such Legally Required Amendment
         shall be deemed accepted by Hospital and an amendment to this Agreement.

 12.3    Assignment. Neither pmiy shall assign, transfer, or subcontract any of its rights, interests,
         duties, or obligations under this Agreement, whether by sale, assignment, negotiation,
         pledge or otherwise, without the prior written consent of the other pmiy. Without limiting
         the foregoing, the following events shall constitute an assignment of this Agreement for
         pmposes of this Section 12.3: (i) the sale, transfer or other disposition of all or
         substantially all of the issued and outstanding voting securities or interests of either paiiy;
         (ii) the merger, consolidation or other reorganization of either party if, inunediately
         following such transaction, either party or its rnember(s) shareholders or other equity
         holders (as existing :immediately preceding such transaction) do not own a majority of all
         classes of the issued and outstanding membership interests or voting securities of the
         surviving, consolidated or reorganized entity; ap.d (iii) the issuance of any class of voting
         securities or interests by either patty (or its successor) if, immediately following such
         transaction, either party's shareholders or other equity holders existing immediately
         preceding such issuance do not own a majority of all classes of the issued and
         outstanding voting securities or interests of either party. Subject to the foregoing, this
         Agreement shall be binding on and shall inure to the benefit of the pmties and their
         respective heirs, successors, assigns and representatives.
                                                               n


 12.4    Third Party Beneficiaries. This Agreement shall not confer or be construed to confer
         any rights or benefits to any person or entity other than the patties, and no action to
         enforce the tenns of this Agreement may be brought against either patiy by any person or
         entity who is not a party hereto.

 12.5    Notices. All notices or communications required or permitted under this Agreement shall
         be given in writing and shall be delivered to the patiy to whom notice is to be given
         either: (a) by personal delivery, in which cases such notice shall be deemed given on the
         date of delivery; (b) by next business day courier service (e.g., Federal Express, UPS or
         other similar service), in which case such notice shall be deemed given on the business
         day following date of deposit with the courier service; (c) by United States mail, first
         class, postage prepaid, registered or certified, return receipt requested, in which case such
         notice shall be deemed given on the third (3rd) day following the date of deposit with the
         United States Postal Service; or (d) by facsimile transmission, in which case such notice
         shall be deemed given upon receipt of facsimile transmission confirmation. Notice shall be
         delivered or sent to the party's address or facsimile number set fo1ih in Exhibit A, or such
         other address or facsimile number as may be provided by a party, from time to time,
         pursuant to this Section.

12.6     Independent Contractors. In the performance of each party's work, duties, and
         obligations pursuant to this Agreement, each of the parties shall at all times be acting and
         peifonning as an independent contractor, and nothing in this Agreement shall be constmed
         or deemed to create a relationship of employer and employee, principal and agent, partner,
         or joint venturer.
                                                     29

Seton Medical Center-FFS Hospital Agreement_Base 12-0 l-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER                 Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32               Desc
                                      Exhibit Exhibit C-1 Page 32 of 34



                                                                blue (I of california
 12.7     Indemnification. Each party agrees to indemnify the other party for, and to defend and
          hold harmless the other party from, any claims, causes of action, or costs, including
          reasonable attorneys' fees, arising out of the indenmifying patty's alleged or actual
          negligence or otherwise improper performance of its obligations hereunder. In addition,
          Hospital shall indemnify Blue Shield for any sanctions imposed by CMS upon by Blue
          Shield arising out of or related to Hospital's employment of or contract with an individual or
          entity excluded or suspended from participation in Medicare.

 12.8     Waiver of Breach. No delay or failure to require performance of any provision of this
          Agreement shall constitute a waiver of the perfonnat1ce of such provision or any other
          instance. Any waiver granted by a party must be in writing, and shall apply solely to the
          specific instance expressly stated. A waiver of any term or condition of this Agreement
          shall not be construed as a waiver of any other terms and conditions of this Agreement,
          nor shall any waiver constitute a continuing waiver.

 12.9     Force Majeure. Neither party is liable for nonperformance or defective or late
          performance of any of its obligations under this Agreement to the extent and for such
          periods of time as such nonperf01mance, defective performance or late performance is
          due to reasons outside such party's control, ,including acts of God, war (declared or
          undeclared), action of any governmental authority, riots, revolutions, fire, floods,
          explosions, sabotage, nuclear incidents, lightning, weather, earthquakes, sto1ms,
          sinkholes, epidemics, or strikes ( or sinrilar nonperformance or defective performance or
          late performance of employees, suppliers or subcontractors).

 12.10 Confidentiality. Except necessaiy to Hospital's and Blue Shield's pe1fonnance hereunder,
       or as required by law, the reimbursement rates set fmth in this Agreement shall be
       confidential, and neither Hospital nor Blue Shield shall disclose such rates (other than to
       Government Ofiicials or to Other Payors) without the prior written consent of the other
       patty. Notwithstanding the foregoing, nothing in this Agreement shall prohibit Hospital
       from disclosing to Members and others the method by which they are compensated (e.g.,
       capitation, fee for service, etc.), it being acknowledged and understood that it is the precise
       compensation amounts for which confidential treatment is required by this provision.

 12. 11 Non-Solicitation. During the tenn of this Agreement, and for six (6) months thereafter,
        Hospital shall not solicit, induce, or encourage any Member ( except those Members covered
        under a Daughters of Charity Health System benefit plan) to disenroll from Blue Shield or
        select another health care service plan for health care services. Notwithstanding the
        foregoing, Hospital shall be entitled to freely communicate with Members regarding any
        aspect of their health status or h·eatment.

 12.12 Association Disclosure. Hospital hereby expressly acknowledges its lmderstanding that
       this Agreement constitutes a contract between Hospital and Blue Shield, that Blue Shield is
       an independent corporation operating under a license from the Blue Cross and Blue Shield
       Association, an association of independent Blue Cross and Blue Shield Plans (the
       "Association") permitting Blue Shield to use the Blue Shield Service Mark in the State of

                                                        30

 Seton Medical Center-FPS Hospital Agreement_Base 12-0 l- l 0
 Base FFS Hospital Agreement v23.0
 Propdetmy and Confidential - Blue Shield of California
Case 2:20-ap-01575-ER              Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                Desc
                                   Exhibit Exhibit C-1 Page 33 of 34



                                                             bluet of california
         Califomia, and that Blue Shield is not contracting as the agent of the Association. Hospital
         further acknowledges and agrees it has not entered into this Agreement based upon
         representations by any person other than Blue Shield and no person, entity, or organization
         other than Blue Shield shall be held accountable or liable to Hospital for any of Blue
         Shield's obligations to Hospital created under this Agreement. This Section shall not create
         any additional obligations whatsoever on the part of Blue Shield other than those obligations
         created under other provisions of this Agreement.

 12.13 Governing Law. This Agreement shall be governed by and construed according to the
       laws of the State of California, including, without limitation the Knox~Keene Act and the
       regulations promulgated thereunder. Any provision required to be in this Agreement by the
       Knox~Keene Act and/or the regulations promulgated thereunder shall bind Blue Shield and
       Hospital, whether or not provided in this Agreement.

 12.14 Preemption by Federal Law. To the extent any of the requirements of the Knox-Keene
       Act and the regulations promulgated thereunder are preempted by federal law applicable to
       the Medicare program, no such requirements shall apply with respect to Blue Shield's
       Medicare Advantage Program.

12.15 Compliance With Law. Each party shall comply with all applicable state and federal laws.
      Without limiting the foregoing:

         (a)      Hospital shall comply with all applicable Medicare laws, regulations, and CMS
                  instructions including, without limitation, Title VI of the Civil Rights Act of
                  1964, Section 504 of the Rehabilitation Act of 1973, the Age Discrimination Act
                  of 1975, the Americans with Disabilities Act, and shall require its contractors and
                  subcontractors to do the same. Hospital shall include the requirements of this
                  Section and all other provisions required by federal and state laws, including,
                  without limitation, the BBA and related regulations, in all contracts or
                  subcontracts with other providers or entities.

         (b)      To the extent Employee Retirement Income Secmity Act ("BRISA") statutes and
                  regulations apply to the claims payment and Member complaint functions perfonned
                  by Hospital, Hospital shall comply with all such requirements.

12.16 Interpretation of Agreement. This Agreement shall not be interpreted for or against any
      one party on the basis of which party drafted this Agreement. This Agreement shall be
      governed in all respects, whether as to validity, construction, capacity, perfonnance, or
      otherwise, by the laws of the State of California and such federal laws as are applicable to
      Blue Shield. The captions herein are for convenience only and shall not affect the meaning
      or interpretation of this Agreement. If any provision of this Agreement, in whole or in
      part, or the application of any provision, in whole or in part, is determined to be illegal,
      invalid or unenforceable by a comi of competent jmisdiction, such provision, or part of
      such provision, shall be severed from this Agreement. The illegality, invalidity or
      unenforceability of any provision, or part of any provision, of this Agreement shall have

                                                    31

Seton Medical Center-FFS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential- Blue Shield of California
Case 2:20-ap-01575-ER               Doc 1-6 Filed 08/28/20 Entered 08/28/20 13:31:32                     Desc
                                    Exhibit Exhibit C-1 Page 34 of 34



                                                                 blue 11 of california
         no affect on the remainder of this Agreement, which shall continue in full force and
         effect.

12.17 Counterparts. This Agreement may be executed in one or more counterparts, each of
      which shall be deemed to be an original, but all of which together shall constitute one and
      the same instrument.

12.18 Ethical and Religious Directives. Blue Shield acknowledges that Hospital is an
      institution operated in accordance with the Ethical and Religious Directives for Catholic
      Health Care Services (the 11 Directives 11 ). Notwithstanding any provision of this
      Agreement to the contrary, Hospital shall not be required, nor shall any provision of this
      Agreement be construed to require, Hospital to provide services, pay for or authorize
      services or otherwise participate in activities that are not consistent with the Directives.
      (A copy of the Directives is available at http://www.usccb.org/bishops/directives.shtml.)



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by their
authorized representatives:

 BLUE SHIELD OF CALIFORNIA
                                                            Seton Medical C ~ .. /           /'J
  Signature:     ~CClv'--C.---     W-~                       Signature:     ~=-~
 Print Name:    Juan C. Davila                              PrintName:    l...orr~IVlC   :p. A,iecbaci., /~
       Title:   Senior Vice President, Network Mgmt.             Title:   e~M ~             Geo
       Date:           f( -   /1- I 0                            Date: _ _\.......;.tA_+__.6_,_o_ _ __




                                                    32

Seton Medical Center-FFS Hospital Agreement_Base 12-01-10
Base FFS Hospital Agreement v23.0
Proprietary and Confidential - Blue Shield of California
